Citation Nr: 0819378	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-02 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1951 to 
March 1957.  He had additional service in the Air Force 
Reserves from March 1957 to September 1960.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran testified at a Travel Board hearing 
before the undersigned judge in October 2006.  

The veteran also perfected an appeal of the RO's denial of 
service connection for a cervical spine disorder.  However, 
the Board granted this claim in a March 2007 decision, while 
remanding the claim for a lumbar spine disorder to the 
Appeals Management Center (AMC) for further development.  And 
the veteran has not since appealed either the initial rating 
or effective date assigned for his cervical spine disorder.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
veteran must separately appeal these downstream issues).  So 
only the lumbar spine claim remains.




FINDING OF FACT

There is no evidence of a lumbar spine disorder during 
service or of arthritis in the lumbar spine within one year 
after service, and the competent medical evidence of record 
against a link between the veteran's current lumbar spine 
disorders and his period of active military service - 
including the motor vehicle accident (MVA) occurring during 
service, probatively outweighs the evidence in support of 
this link.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
service and lumbar spine arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in November 2002, 
June 2006, September 2006, April 2007, and October 2007.  
These letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide; and (4) requesting the veteran provide 
any evidence in his possession pertaining to his claim.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Furthermore, the June 2006, September 2006, April 2007, and 
October 2007 letters from the RO further advised him that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The Board sees the RO did not provide the veteran with all 
general VCAA or Dingess notice prior to the January 2003 
adverse determination on appeal.  But in Pelegrini II, the 
Court clarified that in these situations VA does not have to 
vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claims, such that he is still provided proper due 
process.  In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006)

Here, after initially providing VCAA notice in November 2002, 
the RO adjudicated the claim in the January 2003 rating 
decision.  And after providing the additional VCAA Dingess 
notice in June 2006, September 2006, April 2007, and October 
2007, the RO again went back and readjudicated the claim in 
the most recent February 2008 SSOC.  So each time after 
providing the required notice, the RO reconsidered the claim 
- including addressing any additional evidence received in 
response to the notice.  So the timing defect in the notice 
has been rectified.

All this considered, the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claim, 
so found the error was harmless).

As for the duty to assist, the RO has obtained the veteran's 
service medical records (SMRs), service personnel records 
(SPRs), and his relevant VA treatment records. He also had 
several VA examinations with resulting medical nexus opinions 
concerning the cause of his lumbar spine disorder at issue - 
and, more specifically, whether this disorder is linked to 
his military service.  See, e.g., McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  In response to the VCAA letters, he 
has submitted hearing testimony, personal statements, private 
medical evidence, Internet records, and SMRs.  The Board is 
also satisfied as to compliance with its March 2007 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
And, overall, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases are chronic, per se, such as 
arthritis, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  Even this presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Analysis

The veteran contends that his current degenerative disc 
disease of the lumbar spine had its onset during an in-
service MVA in September or October of 1956.  He indicates 
that since the time of his in-service MVA, his low back 
symptoms have steadily worsened over the past 50 years.  See 
October 2002 claim and accompanying statement; September 2003 
and April 2004 personal statements; and October 2006 Travel 
Board hearing testimony.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, 
upon review of the evidence of record including VA X-rays and 
magnetic resonance imaging (MRI) reports, VA orthopedic 
examiners in April and December 2007 diagnosed the veteran 
lumbar spine degenerative disc disease, chronic lumbar 
strain, and degenerative arthritis.  Earlier VA and private 
records for the most part corroborate these most recent 
diagnoses.  In any event, the evidence at the very least 
clearly shows current lumbar spine disorders.  Consequently, 
the determinative issue is whether these conditions are 
somehow attributable to the veteran's military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  And it is in this critical respect 
the veteran's claim fails.

SMRs dated from 1952 to 1957 include no evidence of any 
complaint, treatment, or diagnosis for a lumbar spine 
disorder.  38 C.F.R. § 3.303(b).  The Board acknowledges the 
veteran sustained a cervical spine injury as the result of a 
1956 MVA during service.  In fact, in a March 2007 decision, 
the Board granted service connection for a cervical spine 
disorder based on injuries sustained during his in-service 
MVA.  However, although SMRs document treatment for neck and 
shoulder pain in September and October of 1956, they are 
still entirely negative for lumbar spine pain.  Indeed, at 
the hearing, the veteran admitted that he experienced no 
lumbar spine pain at the time of his 1956 MVA during service.  
See hearing testimony at pages 10-11.  His March 1957 
discharge examination was negative for any lumbar spine 
disorder.  Thus, the SMRs, as a whole, provide clear evidence 
against his claim, as they do not confirm the existence of 
any in-service lumbar spine injury or a chronic lumbar spine 
disorder during service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.   

Furthermore, post service, the evidence as a whole does not 
show continuity of symptomatology of a lumbar spine disorder 
since service.  38 C.F.R. § 3.303(b).  In making this 
determination, the Board acknowledges the veteran's 
assertions regarding continuous low back pain since his 
discharge from service, gradually worsening over time.  See 
September 2003 personal statement.  He is indeed competent to 
report low back pain from the time of his military service.  
Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  

But once evidence is determined to be competent, the Board 
must determine whether the evidence also is credible.  The 
former, the Court has held, is a legal concept, which is 
useful in determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the 
veteran's lay contentions in this case are outweighed by the 
other post-service evidence of record which, as a whole, 
indicates he did not report low back pain December 1988 (see 
private examination and MRI of Dr. J.O., D.O.), which is 
approximately 30 years after his discharge from service.  
The Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The veteran has stated that he was 
not able to locate earlier private treatment records from the 
1960s and 1970s showing treatment for low back pain.  See 
April 2004 personal statement.  However, it is noteworthy 
that when the veteran first underwent a VA orthopedic 
examination in February 1976, he did not assert any lumbar 
spine condition, nor was any lumbar spine condition 
objectively verified at that time.  In addition, VA medical 
certificates dated in January and March of 1977 only confirm 
treatment for neck and shoulder pain; they are entirely 
negative for low back pain.  The Board affords the veteran's 
lay statements less probative weight in light of the lack of 
corroborating medical evidence upon discharge from service 
and for so many years thereafter.  Simply put, his lay 
contentions regarding his symptomatology are outweighed by 
the available medical evidence.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).   

It follows that there is no basis to award service connection 
for a lumbar spine disorder based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  Likewise, since there is no 
objective indication of arthritis of the lumbar spine within 
one year after service, the veteran is not entitled to 
application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Arthritis, incidentally, must be objectively confirmed by X-
ray.  38 C.F.R. § 4.71a, DC 5003.  

The Board now turns to the central issue in this case - 
whether there is sufficient and competent evidence of a nexus 
between the veteran's current lumbar spine disorders and his 
in-service MVA.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this regard, the 
medical evidence of record on this determinative issue of 
nexus includes two unfavorable medical opinions from VA 
examiners and one favorable medical opinion from a treating 
VA physician.  The Board concludes the negative opinions 
suggesting no nexus outweigh the one favorable positive 
opinion which was based on the veteran's reported history.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the positive opinion, in March 2005 a treating VA 
physician noted the veteran's reported history of back pain 
since 1956 secondary to a "whiplash" injury in the 
military.  A copy of this statement also appears in 
subsequent VA treatment notes.  Still, medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
But the Court has held that VA cannot reject a medical 
opinion simply because it is based on a history supplied by 
the veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  In this respect, the Board 
rejects the veteran's reported history of low back pain since 
service.  As noted above, at the hearing, the veteran denied 
any low back pain at the time of his MVA.  SMRs do not record 
any low back injury due to his MVA, and post-service medical 
evidence fails to reveal treatment after service until 30 
years later.  In addition, this opinion was not based on an 
objective review of the pertinent evidence in the claims 
file, but instead, relied mostly - if not entirely, on the 
veteran's self-reported history.  See, e.g., Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (where the Court rejected a 
medical opinion where there was no indication the physician 
offering the opinion had reviewed the veteran's SMRs or any 
other relevant documents which would have enabled the 
physician to form an opinion on service connection on an 
independent basis).
   
As to the negative opinions, in April 2007 a VA examiner 
opined that it is "less likely as not" that his current 
lumbar spine disorders "correlate" to his in-service 
injuries.  Despite reviewing the claims file and performing a 
thorough examination of the veteran in making this opinion, 
the examiner provided no reasons and bases for his opinion.  
Therefore, it is only entitled to limited probative value, 
similar to the opinion discussed above.  However, in December 
2007, another VA examiner opined that again it is "less 
likely" that currently diagnosed degenerative disc disease 
has any relationship to his in-service MVA.  Rather, the 
examiner explained that the veteran has "age appropriate" 
findings consistent with mild degenerative lumbar spine 
disease.  Further, the veteran's level of pain reported was 
"out of proportion" to the radiographic findings.  He added 
that an "uncomplicated musculoskeletal strain" often 
follows an MVA and typically has "no long term 
consequences" for most patients.  The examiner noted no 
evidence, other than the veteran's oral assertions, that 
links his current low back disorders to an accident occurring 
51 years earlier.  This particular opinion was thorough, 
supported by an explanation, based on a review of the claims 
file, and supported by the evidence of record which first 
showed treatment for a low back disorder 30 years after 
discharge from service.   

Therefore, in this case, the Board finds that the opinions 
from the VA examiners denying the existence of a nexus, 
especially the December 2007 opinion, are more probative than 
the positive opinion of a treating VA physician based on 
reported history of the veteran and no review of the claims 
file.  The medical evidence of record simply provides more 
support for the negative opinions of the VA examiners, 
indicating lumbar spine disorders that began decades after 
service with no connection to service.

The Board emphasizes that although the veteran is competent 
to report any symptoms of lumbar spine disorders he 
previously or currently has, he is not competent to render an 
opinion as to the medical etiology of his lumbar spine 
disorders, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against his claim for service connection for a 
lumbar spine disorder, so there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

The claim for service connection for a lumbar spine disorder 
is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


